Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 13, 2015

                                     No. 04-15-00412-CR

                                      Javier CARDENAS,
                                            Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1577
                           Honorable Steve Hilbig, Judge Presiding


                                        ORDER
       The appellant’s brief was originally due to be filed in this appeal on September 21, 2015.
After two motions for extensions of time were filed and granted extending the deadline for filing
the appellant’s brief to November 20, 2015, appellant’s court-appointed attorney withdrew from
representing appellant and new counsel was substituted.

       On November 12, 2015, appellant’s new attorney filed a third motion for extension of
time. The motion is GRANTED, and appellant’s brief must be filed no later than December 21,
2015. Given the original deadline for the filing of appellant’s brief, FURTHER REQUESTS
FOR EXTENSIONS OF TIME TO FILE THE BRIEF ARE DISFAVORED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court